AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                        Southern District of                        New York
                                                       )
              UNITED STA TES OF AMERICA                )                            JUDGMENT IN A CRIMINAL CASE
                          v.                           )
                                                       )
                     ZHENGYI LU                                                     Case Number:           Ol:S3 18crim882-05 (LTS)
                                                       )
                                                       )                            USM Number:            86204-054
                                                       )
                                                       )                            A11ckew Bau~i-,- Es_q.
                                                       )                            Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         One (1).

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended             Count
31 USC 5324(a)(3)                  Illegal structuring.                                                      10/2018             One (1)




       The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)        and any_unde~l~E_g in~ic!111ent(s) ·-·-   D is   X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         N_ov~mbt!'_~201 !)_ __ _
                                                                         Date oflmposition of Judgment




              ~\!·~soc SONY                                             _Laura T1:1yl9r Swain,J,J.S.I)_l._
                  DOCUMENT                                               Name and Title of Judge

              I   ELECTRONICALLY FILED
                                                                         Nove!!lbe_J"7, 2019
                  DOC  # : J _:r \ c,
                  D.\TE FILFD: _, . ~ -11; I]
                                                                         Date
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                      Judgment-Page __   2   of        6
 DEFENDANT:                 ZHENGYI LU
 CASE NUMBER:               01 :S3 l 8crim882-05 (L TS)
                                                             PROBATION
 You are hereby sentenced to probation for a term of:




                                                        3 years as to Count One (1).




 MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             X The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.  X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.  D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.  D You must participate in an approved program for domestic violence. (check if applicable)
 7.  D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                Judgment-Page        3       of          6

DEFENDANT:                    ZHENGYI LU
CASE NUMBER:                  01 :S3 l 8crim882-05 (LTS)

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
1 1. You must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 40 - Probation
                                                                                              Judgment-Page    4     of       6
DEFENDANT:                  ZHENGYI LU
CASE NUMBER:                01 :S3 18crim882-05 (LTS)

                                          SPECIAL CONDITIONS OF SUPERVISION


While on probation, defendant must perform 240 hours of Community Service as directed by the Probation Officer.
Defendant must provide the Probation Officer with access to any requested financial information.
Defendant must not incur new credit charges or open additional lines of credit without the approval of the Probation Officer unless
the defendant is in compliance with the installment payment schedule.
Defendant must submit defendant's person, residence, place of business, vehicle, and any property, computers, electronic
communications, data storage devices and/or other media under defendant's control to a searcli on the basis that the Probation
Officer has a reasonable suspicion that contraband or evidence of a violation of the conditions of the supervised release may be
found. The search must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. Defendant must inform any other residents that the premises may be subject to search pursuant to this
condition.
Defendant must obey the immigration laws and comply with the directives of immigration authorities.
Defendant is to be supervised by the district of residence.
AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                         Judgment -   Page     5      of       6
 DEFENDANT:                          ZHENGYI LU
 CASE NUMBER:                        Ol:S3 18crim882-05 (LTS)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVT A Assessment*              Fine                        Restitution
 TOTALS                $ 100.00                   $                                $ 2,000.00                $


 D The determination ofrestitution is deferred until                       An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priori!)'. orper or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                  Total Loss**                        Restitution Ordered                      Priority or Percentage




 TOTALS                                $                                       $


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 X     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       X the interest requirement is waived for the               X fine   D restitution.
       D the interest requirement for the             D    fine    D   restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                .                        .
 **Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   Page     6      of           6
 DEFENDANT:                  ZHENGYI LU
 CASE NUMBER:                01 :S3 l 8crim882-05 (LTS)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X    Lump sum payment of$           100.00                due immediately, balance due

            D     not later than                                      , or
            X     in accordance with      D C,          D D,     D     E, or     X F below; or
 B     D Payment to begin immediately (may be combined with                    DC,         D D,or       D F below); or
 C     D    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal                             (e.g.. weekly, monthly. quarterly) installments of $                          over a period of
                            (e.g.. months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     X    Special instructions regarding the payment of criminal monetary penalties:



            Defendant is to pay a fine of $2,000.00 and the fine is payable in monthly installments of $115.00 a month over the period of
            probation.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 D Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       Defendant is to forfeit to the United States $11,617.26 as specified in the Consent Order of Forfeiture, which represents the proceeds of
       the defendant's criminal activity.

 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest: (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecut10n and court costs.
